Case 4:20-cv-04235 Document 11 Filed on 04/12/21 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  April 12, 2021
                                                                               Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       ALLY BANK and PAUL R.           § CIVIL ACTION NO.
       LAWRENCE,                       § 4:20-cv-04235
                Plaintiffs,            §
                                       §
                                       §
              vs.                      § JUDGE CHARLES ESKRIDGE
                                       §
                                       §
       JERRY ALEXANDER,                §
                 Defendant.            §

                        ORDER ADOPTING
                 MEMORANDUM AND RECOMMENDATION
           This case involves claims by Plaintiffs Ally Bank and Paul L.
       Lawrence for foreclosure of a 2015 Dodge Challenger owned by
       Defendant Jerry Alexander and for related damages. Dkt 5-1.
       Plaintiffs also sought and received a writ of sequestration to
       obtain possession of the car. Dkt 4 at 2; see also Dkt 5-2.
       Alexander removed, asserting federal-question jurisdiction.
       Dkt 1. Plaintiffs moved for remand. Dkt 4. Alexander moved to
       dismiss Plaintiffs’ claims. Dkt 6.
           The case was referred for disposition to Magistrate Judge
       Sam S. Sheldon. Dkt 2. He considered the motions. He then
       recommended that the motion to remand be granted because the
       complaint doesn’t present a federal question as required by
       28 USC § 1331. He also recommended that all other motions be
       denied as moot for lack of subject-matter jurisdiction. Dkt 9 at 2.
           Alexander proceeds here pro se and filed an objection. Dkt
       10. He contends that his notice of removal (including challenge
       to issuance of the writ of sequestration) presents a federal
       question under 18 USC §§ 1621 and 1623. Id at 1–2.
           The district court conducts a de novo review of those
       conclusions of a magistrate judge to which a party has specifically
       objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
Case 4:20-cv-04235 Document 11 Filed on 04/12/21 in TXSD Page 2 of 3




       F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
       which there is no objection, the reviewing court need only satisfy
       itself that no clear error appears on the face of the record. See
       Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing
       Douglass v United Services Automobile Association, 79 F3d 1415, 1420
       (5th Cir 1996); see also FRCP 72(b) Advisory Comm Note
       (1983).
            The Court has reviewed de novo the objection by Alexander.
       It lacks merit. The Magistrate Judge correctly determined that
       Alexander’s state-court complaint doesn’t present a federal
       question. As concluded by the Magistrate Judge in his
       recommendation, federal-question analysis is limited to issues
       raised by the plaintiff’s well-pleaded complaint. Dkt 9 at 1–2; for
       example, see Howery v Allstate Insurance Co, 243 F3d 912, 916
       (5th Cir 2001). The federal statutes cited by Alexander in his
       notice of removal are irrelevant to this question of jurisdiction.
       Likewise, the federal statutes cited by Alexander in his
       objection—18 USC §§ 1621 and 1623—deal with federal crimes
       and aren’t pertinent to these claims. Citation to 28 USC § 1746 is
       likewise inapposite, as it deals only with the particulars on
       unsworn declarations. See Dkt 10 at 1–2.
            The Court has otherwise considered the Memorandum and
       Recommendation and reviewed the pleadings, the record, the
       applicable law, and the objection. No clear error appears.
            The Memorandum and Recommendation of the Magistrate
       Judge is ADOPTED as the Memorandum and Order of this Court.
       Dkt 9.
            The motion for remand by Plaintiffs Ally Bank and Paul R.
       Lawrence is GRANTED.
            This case is REMANDED to the County Court at Law No 2 of
       Harris County, Texas.
            The Clerk of Court is DIRECTED to provide a copy of this
       Opinion to the Harris County Clerk’s Office.
            All other motions are DENIED AS MOOT for lack of
       jurisdiction.




                                         2
Case 4:20-cv-04235 Document 11 Filed on 04/12/21 in TXSD Page 3 of 3




          SO ORDERED.



          Signed on April 12, 2021, at Houston, Texas.




                                 Hon. Charles Eskridge
                                 United States District Judge




                                    3
